Citation Nr: 0711439	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-06 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant had active military service from June 1960 to 
June 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the 
Houston, Texas, Regional Office (RO) that denied service 
connection for sinusitis, bilateral hearing loss, and 
tinnitus.  The veteran testified before the undersigned 
Acting Veterans Law Judge at a videoconference hearing in 
January 2007.  A transcript of that testimony is of record.  
At that hearing, the appellant withdrew his claim for 
entitlement to service connection for sinusitis.  38 C.F.R. 
§ 20.204(b) (2006) (a substantive appeal may be withdrawn at 
any time before the Board promulgates a decision).  
Accordingly, the issues on appeal are as stated on the cover 
page of this decision.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that hearing loss was present in service, that hearing loss 
is related to service, or that sensor neural hearing loss 
manifested itself to a compensable degree within the first 
post-service year.

2.  The preponderance of the evidence is against a finding 
that tinnitus was present in service or that tinnitus is 
related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.   38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was neither incurred in nor aggravated during 
military service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notices, provided to the appellant in 
June 2003, prior to the appealed from rating decision, and 
thereafter in March 2006 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  The claim was thereafter adjudicated in 
the September 2003 rating decision, February 2004 statement 
of the case, and May 2006 supplemental statement of the case.  
The March 2006 notice also provided notice of the type of 
evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes his service medical records and all his 
records from San-Antonio, South Texas, and McAllen VA Medical 
Centers.  In March 2006, VA also obtained a medical opinion 
as to the origins of the veteran's bilateral hearing loss and 
tinnitus.

While the veteran requested 60 days from the date of the 
hearing to obtain additional medical evidence in support of 
his claims and the request was granted, to date no additional 
evidence has not been submitted.  Likewise, while the veteran 
testified about a private audiological examination he had in 
Illinois in 1966, he also testified that these records were 
not available and he did not have another hearing examination 
until he was seen by VA in 2006.  Therefore, adjudication of 
his claims may go forward without these records.  See Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  

Hence, VA has fulfilled its duties under the VCAA. 

The Claims

The veteran and his representative contend that service 
connection is warranted for bilateral hearing loss and 
tinnitus based upon service incurrence.  In his notice of 
disagreement received in December 2003, the veteran wanted 
the VA to consider that he was a member of an infantry unit 
and was not issued ear plugs.  Further, at his January 2007 
hearing, the veteran maintained that he was exposed to 
different types of noises in-service to include noise 
operating heavy equipment such as bulldozers and being near 
dynamite when it detonated.  It is requested that the veteran 
be afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §1131; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred during 
service if it first become manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With hearing loss claims, VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

In deciding whether the veteran has a disability due to 
service, it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

Service medical records, including the April 1962 separation 
examination, are negative for complaints, diagnoses, or 
treatment related to hearing loss or tinnitus.  Post-service, 
the record shows the veteran first being diagnosed with 
bilateral hearing loss as defined by VA as well as diagnosed 
with tinnitus at his March 2006 VA audiological examination.  
No other earlier post-service treatment record shows his 
complaints, diagnoses, or treatment for bilateral hearing 
loss or tinnitus.

As to the origins of these disabilities, the veteran told his 
March 2006 VA examiner that his in-service noise exposure 
included being around gunfire and heavy machinery and his 
post-service noise exposure including shipyard noise building 
oil rigs and factory noise.  The March 2006 VA examiner, 
after a review of the record on appeal and an examination of 
the veteran, thereafter opined that there was no relationship 
between current hearing loss or tinnitus and military 
service.  This opinion is not contradicted by any other 
medical evidence of record.  Evans, supra.  Moreover, given 
the length of time between the veteran's 1962 separation from 
military service and first being diagnosed with bilateral 
hearing loss and tinnitus in 2006, the Board finds that there 
is no continuity of symptomatology.  Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.).  Likewise, as to sensor neural hearing loss, the 
presumptions found at 38 C.F.R. §§ 3.307, 3.309 are of no 
help to the veteran because a diagnosis of hearing loss is 
not found in the record in the first post-service year.

Accordingly, after considering all of the evidence of record, 
the weight of the evidence is against the claims for service 
connection for bilateral hearing loss and tinnitus.  See 
38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (establishing service connection requires finding 
a relationship between a current disability and events in 
service or an injury or disease incurred therein).

In reaching the above conclusions, the Board has not 
overlooked the appellant's and his representative's written 
statements to the RO, the claimant's statements to his VA 
physician, and the personal hearing testimony.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
medical opinion evidence as to the origins of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, these statements addressing the origins of the 
disorders are not probative evidence as to the issues on 
appeal.



In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied.




____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


